UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-36643 AAC Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 35-2496142 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 115 East Park Drive, Second Floor
